Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A tracking apparatus comprising: 
a detection unit that detects a subject in an image obtained by photoelectrically converting light entering through an imaging optical system with an image sensor; 
a determination unit that determines a tracking direction in which the subject is to be tracked among the plurality of directions; and 
a control unit that controls the tracking unit to perform tracking in the tracking direction and suppress tracking in a direction different from the tracking direction, 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof.”

Dependent Claims 2-13 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image capturing apparatus comprising: 
an image sensor configured to photoelectrically convert light entering through an imaging optical system and output an image; and 
a tracking apparatus comprising: 
a determination unit that determines a tracking direction in which the subject is to be tracked among the plurality of directions;
a control unit that controls the tracking unit to perform tracking in the tracking direction and suppress tracking in a direction different from the tracking direction, 
wherein each unit is implemented by one or more processors, circuitry or a combination thereof.”

Dependent Claim 15 is also allowed due to its dependence on allowed independent claim 14.
 

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A control method of a tracking apparatus having a tracking unit that tracks a subject in a plurality of predetermined directions, the method comprising: 
determining a tracking direction in which the subject is to be tracked among the plurality of directions; and
controlling the tracking unit to perform tracking in the tracking direction and suppress tracking in a direction different from the tracking direction.”

With regard to independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable storage medium, the storage medium storing a program that is executable by the computer, wherein the program includes program code for causing the computer to execute a control method of a tracking apparatus having a tracking unit that tracks a subject in a plurality of predetermined directions comprising: 
determining a tracking direction in which the subject is to be tracked among the plurality of directions; and 
controlling the tracking unit to perform tracking in the tracking direction and suppress tracking in a direction different from the tracking direction.”

The following are the closest prior-art of record:

Wakamatsu (US Pub No.: 2016/0316137A1) disclose a control device configured to track a subject by controlling a correcting lens so that the subject is moved to a target position of a photographed image. The control device performs feedback control so that a difference between a position of the subject and a target position of the subject in the photographed image becomes small. The control device detects a photographing condition and changes a degree of tracking of the subject by changing a control gain in the feedback control based on the detected photographing condition. It is possible to prevent the automatic tracking control not intended by the photographer.

Kishi (US Pub No.: 2015/0294176A1) discloses an automatic tracking image pickup system including: an image pickup apparatus picking up an image of an object; a driving unit changing an image pickup direction of the image pickup apparatus; a recognition unit recognizing a tracking object in a picked up image; and a controller controlling a speed of the driving unit based on a difference between a position of the tracking object in the image and a target position in the image in an initial mode until the tracking object reaches a predetermined position in the image after the recognition unit recognizes the tracking object for first time, and in a normal mode after the tracking object reaches the predetermined position with a gain for obtaining the speed of the driving unit based on the difference in the normal mode being larger than a gain used in the initial mode.

Takashima (US Pub No.: 2013/0120586A1) disclose an automatic tracking camera system that includes: a rotating unit for panning and tilting an image pickup unit including a lens apparatus and an image pickup apparatus; a tracking object detector; a motion vector detector for detecting a motion vector of the object to be tracked; a capture position setting unit for setting a capture position of the object to be tracked in the picked up image; and a controller for controlling drive of the rotating unit. The controller controls the rotating unit in a capture mode to capture the object to be tracked at the capture position based on the motion vector detected by the motion vector detector after the tracking object detector has detected the object to be tracked in the picked up image, and a maintenance mode to continuously capture the object to be tracked at the capture position after the capture mode. There can be obtained a tracking image in which the object to be tracked is relatively stopped at the position of the tracking mark.


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697